Case 1:21-cv-05125-PAE Document 45 Filed 08/10/21 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

ALEX GARNETT, Individually and on Behalf of All Others
Similarly Situated,

Plaintiff,
-Y-

RLX TECHNOLOGY INC., YING (KATE) WANG, LONG
(DAVID) JIANG, YILONG WEN, YUEDUO (RACHEL)
ZHANG, COLLEEN A, DEVRIES, COGENCY GLOBAL
INC., CITIGROUP GLOBAL MARKETS INC., and CHINA
RENAISSANCE SECURITIES (HONG KONG) LIMITED,

Defendants.

 

 

PAUL A. ENGELMAYER, District Judge:

21 Civ. 5125 (PAE) (SN)

ORDER

The Court has received several motions for appointment of lead plaintiff(s) and counsel

in this case. See Dkts. 22, 25, 28, 29, 34, 35,39. Responses to these motions are due on August

23, 2021. The Court does not invite replies.

SO ORDERED.

Faw A. Cnpchoy

 

PAUL A. ENGELMAYER
United States District Judge

Dated: August 10, 2021
New York, New York

 
